Citation Nr: 0506499	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Atlanta, 
Georgia, (hereinafter RO).

In January 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
copy of the transcript of that hearing is of record.

At the January 2005 Board hearing the veteran testified that 
he was awarded Social Security Administration (SSA) 
disability benefits in 1988.  A copy of the SSA award 
determination or copies of the medical records used in making 
that determination do not appear to be in the claims folder.  
The Court has held that where there is notice that the 
veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).

The Board notes that the veteran's back disorder is rated as 
"lumbosacral strain" 
under Diagnostic Code 5295.  During the course of this appeal 
the regulations for rating disabilities of the spine under 38 
C.F.R. § 4.71a were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  As the RO 
has not considered the veteran's increased rating claim in 
light of the amended rating criteria, the Board finds the 
matter must be remanded for additional development.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following.  VA will notify the veteran if further action is 
required on his part.  

1.  The RO should request from the SSA 
the records pertinent to the veteran's 
award of Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO should consider the 
veteran's claim for an increased rating 
for his back disability in light of the 
amended rating criteria.  If required to 
properly evaluate the veteran's back 
disability under the new criteria, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

